Citation Nr: 0005398	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from February 1969 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boston, Massachusetts; the rating decision denied 
the appellant's claim for entitlement to a permanent and 
total disability rating for pension purposes.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant was born in September 1950; reported that 
he completed 4 years of high school; and indicated that he 
last worked full-time in the early 1990's in the cleaning 
field.  

3.  The appellant is not shown to be unable to pursue gainful 
employment by reason of his disabilities, and other factors 
pertinent to his disability picture.  

4.  The veteran's alcohol and drug abuse is due to willful 
misconduct and may not be considered for pension purposes.

5.  The appellant's documented disorders do not demonstrate 
the presence of an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

CONCLUSIONS OF LAW

1.  The appellant is less than 100 percent disabled and is 
not unemployable by reason of permanent disability.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.301, 3.321, 3.340, 3.342 and Part 4 (1999).  

2.  The assignment of an extra schedular rating is not 
warranted; the evidence of record does not show that the 
veteran's documented disorders present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and his representative contend, in essence, 
that the appellant is entitled to pension benefits, as he is 
unemployable due to his disabilities.

Initially, the Board finds that the appellant's claim for 
pension benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  He has not alleged that any 
records of probative value that may be associated with his 
claims folder and which have not already been sought are 
available.  The Board also finds that all relevant facts have 
been properly developed.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled from disability not the result of the 
veteran's willful misconduct.  38 U.S.C.A. §§ 1502, 1521 
(West 1991).  Permanent and total disability ratings for 
pension purposes are authorized for disabling conditions not 
the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.342 (1999).  Total disability will be considered 
to exist where there is permanent impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the veteran.  38 C.F.R. § 3.340 (1999).

All diagnoses for all disabilities should be listed and 
evaluated.  Abernathy v. Derwinski, 2 Vet. App. 391, 394 
(1992).  The RO, as shown on an October 1997 rating decision, 
evaluated the appellant's disabilities as follows:  chronic 
bronchitis and chronic obstructive pulmonary disease (COPD) 
(10 percent); tinea pedis with history of dermatitis and 
eczema (10 percent); and chronic hepatitis (10 percent).  The 
nonservice-connected disabilities currently have a combined 
evaluation of 30 percent.  He has no service-connected 
disabilities.  

A total disability rating is based primarily on the average 
impairment in earning capacity, that is, upon the economical 
or industrial handicap which must be overcome and not from 
individual success in overcoming it.  Total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation; Provided, that permanent and total disability 
shall be taken to exist when the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 4.15 (1999).  All veterans who are 
basically eligible and who are unable to secure and follow a 
substantially gainful occupation 
by reason of disabilities which are likely to be permanent 
shall be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  38 C.F.R. § 4.17 
(1999).  

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation:  Provided, that, if there 
is only one such disability, this disability shall be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (1999).  With these provisions in mind, 
the Board finds that the appellant is not shown to be 
unemployable as a result of a lifetime disability.  In 
essence, the appellant does not meet the disability 
percentage requirements of these pertinent regulatory 
provisions.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.45 
(1999).  Additionally, weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40 (1999).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Chronic Bronchitis and COPD

The appellant's chronic bronchitis and chronic obstructive 
pulmonary disease (COPD) has been evaluated as 10 percent 
disabling by the RO.  See 38 C.F.R. § 4.97 (1999).

The report of private X-ray examination accomplished in 
December 1994 shows that evidence of COPD was indicated; 
cardiomegaly was not shown.  The diagnosis was no active lung 
lesion.  Another private X-ray report, dated in September 
1997, includes a diagnosis of background COPD, with no 
intrathoracic process.  

In addition, the report of an August 1997 VA compensation and 
pension examination, the most recent examination of the 
appellant, noted that he presented with a history of frequent 
lung infection since 1980 and treatment with antibiotics in 
recent years for cough, phlegm, and shortness of breath.  No 
hospitalizations for lung problems was noted.  The appellant 
complained of chronic, intermittent shortness of breath 
associated together with exercise limitations.  He added that 
he coughed every day but only produced sputum intermittently.  

Examination showed the appellant not to be in acute distress.  
No clubbing or cyanosis of the extremities was reported.  
Blood pressure was measured at 140/95.  Nasal and pharyngeal 
membranes and structures were normal.  Examination of the 
neck showed no adenopathy or thyroid enlargement.  Chest was 
noted to be hyperresonant, and slightly increased with 
respect to AP diameter.  Lung fields were noted to be clear, 
with no wheezes, rales, or rhonchi.  Heart examination showed 
regular rhythm without a murmur or abnormal sound.  The heart 
was not shown to be enlarged to percussion.  The diagnosis 
was chronic bronchitis and COPD.  

In association with the above-discussed examination, the 
veteran was afforded pulmonary function testing as well as X-
ray examination in August 1997.  The report of pulmonary 
testing showed FEV1 findings of 119 percent predicted, and a 
FEV1/FVC ratio of 98 percent predicted.  A diagnosis of 
normal volumes was included.  It was also indicated that it 
was questionable as to whether the appellant had made his 
maximal effort during the testing.  The report of X-ray 
examination reflected that the lungs were well-expanded and 
clear and that the bony structures and soft tissues were 
intact.  

The severity of a respiratory disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  Currently, the veteran is in receipt of a 10 
percent disability rating under Diagnostic Code 6600 which 
contemplates chronic bronchitis manifested by FEV-1 of 71 to 
80 percent of predicted value, or FEV-1/FVC of 71 to 80 
percent of predicted value, or DLCO (SB) [Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method] 
66 to 80 percent of predicted value.  A 30 percent disability 
rating would be warranted for COPD manifested by FEV-1 of 56 
to 70 percent of predicted value, or FEV-1/FVC of 56 to 70 
percent of predicted value, or DLCO (SB) of 56 to 65 percent 
of predicted value.  The Board notes that Diagnostic Code 
6604, which involves the rating of COPD, is rated in the 
identical manner as chronic bronchitis.  See Diagnostic Code 
6600.  

To summarize, while the record is shown to contain current 
diagnoses of both chronic bronchitis and COPD, the report of 
pulmonary testing, also dated in August 1997, and noted 
above, showed FEV1 findings of 119 percent predicted, and a 
FEV1/FVC ratio of 98 percent predicted.  Clearly, pursuant to 
both Diagnostic Codes 6600 and 6604, a rating in excess of 10 
percent is not warranted.  

Tinea Pedis

Tinea pedis with history of dermatis and eczema has been 
evaluated as 10 percent disabling by the RO.  See 38 C.F.R. 
§ 4.118 (1999).

Several private treatment records are shown to be of record 
showing treatment afforded the appellant for tinea pedis and 
eczema.  These include records dated in September 1981, April 
1982, January 1989, June 1990, July 1992, and September 1995.  
A September 1981 final hospital summary showed a diagnosis of 
hypersensitivity reactions to hands and feet.  An October 
1981 final hospital summary noted a diagnosis of dyshidrotic 
eczema.  An April 1982 final hospital summary shows that the 
appellant was admitted with a chief complaint of blisters on 
hands and feet.  The diagnosis was dyshdrotic eczema.  Other 
private medical records show treatment afforded the veteran 
from 1981 to 1983 for eczema; Prednisone was prescribed.  

VA medical records also show treatment afforded the veteran 
for tinea pedis and eczema.  A hospital discharge summary 
dated in April 1985 is shown to include a diagnosis of tinea 
pedis with superinfection by proteus staph aureus and 
dipthroids.  Another hospital discharge summary, showing that 
the appellant was admitted for approximately 2 weeks from 
June to July 1985, includes a diagnosis of tinea pedis and 
hands with severe intradermal reaction.  

In addition, the report of an August 1997 VA compensation and 
pension examination, the most recent examination of the 
appellant, noted that the appellant indicated that he began 
to develop recurrent infections involving his hands and feet 
in the early 1980's.  He added that he had been informed that 
he had eczema.  In addition, the appellant reported that over 
the years he had been followed for recurrent dermatitis of 
the hands, feet, scrotum, and groin area, and that he had 
been treated by means of both topical and systemic therapy, 
including the use of Prednisone.  He added that he sometimes 
experienced severe secondary infections. 

Examination revealed scaling and peeling of the left plantar 
surface with scaling and peeling between most of the toes.  
Several toenails were noted by the examiner to be discolored 
with yellow-green color and white spots.  The diagnoses were 
tinea pedis with onychomycosis and history of dermatitis of 
unknown cause with occasional secondary infection.  

Tinea pedis is rated, for VA rating purposes, by application, 
and by analogy, of the criteria set forth in VA's Schedule, 
38 C.F.R. Part 4 § 4.118 (1999).  See also 38 C.F.R. § 4.20 
(1999).  Under these criteria, the 10 percent evaluation 
currently assigned, pursuant to Diagnostic Code 7806, 
reflects exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  If there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is for assignment.  
Id.  

In light of the review of the medical records on file, to 
include the report of the above-noted August 1997 VA 
examination report, the evidence indicates that the 
appellant's tinea pedis and dermatitis involves an extensive 
area, and is accompanied by itching.  However, there is no 
evidence of clinical findings which shows that the appellant 
experiences constant exudation or itching, extensive lesions, 
or marked disfigurement.  As such, the current manifestations 
of the appellant's skin condition are shown to be consistent 
with the existing 10 percent rating.  The criteria for a 30 
percent rating in this instance is not satisfied.  

Chronic Hepatitis

Chronic hepatitis has been evaluated as 10 percent disabling 
by the RO under VA's Schedule's Diagnostic Code 7345.  See 
38 C.F.R. Part 4 § 4.114 (1999).  Under these criteria, 
infectious hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance is to be rated as 10 percent 
disabling.  A 30 percent evaluation is warranted for 
infectious hepatitis with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree but necessitating dietary restriction or 
other therapeutic measures.  

Several private treatment records are shown to be of record 
showing references to, diagnoses of, and/or treatment 
afforded the appellant for hepatitis (A, B, and/or C) over 
the course of several years.  These include records dated in 
November 1983, April 1988, December 1988, August 1989, 
September 1990, December 1990, and December 1994, September 
1995, and September 1996.  

Several VA medical records, noted to include records dated in 
November 1992, February 1993, June 1993, November 1995, and 
March 1996, also are shown to reference hepatitis.  

The report of an August 1997 VA compensation and pension 
examination, the most recent examination of the appellant, 
shows that the appellant reported that in the early 1980's, 
following liver function testing, he was informed that he had 
hepatitis.  He added that he had a liver biopsy at a VA 
medical facility located in Jamaica Plain approximately 3 to 
4 years ago, where he was told he had "chronic hepatitis."  
The examiner noted that these records were unavailable.  

On examination, the examiner noted that, upon observing the 
appellant's demeanor, current substance use was questioned.  
The appellant denied this query.  The appellant gave a 
history of substance abuse since the 1970's, stating that he 
used alcohol, marijuana, cocaine, and heroin.  He added that 
he used intravenous drugs while in the military in the 
1970's.  He reported currently using alcohol and, for 
social/recreational use, drugs.  Abdominal examination showed 
that the liver was percussed down 3-4 centimeters but, it was 
added, the diaphragms were low.  No other organs, masses, or 
tenderness was observed.  Laboratory data, shown to have been 
dated in September 1995, were included in the report.  The 
results showed:  LDH - 174; SGPT - 143; alkaline phosphatase 
- 81; direct bilirubin - 0.4; and HCT - 42.5.  Chronic 
hepatitis; and substance abuse, by history; was diagnosed.   

In view of the medical records associated with the 
appellant's claims folder, and, particularly, the findings 
reported as part of the above-noted August 1997 VA 
examination report, the evidence indicates a recent diagnosis 
of chronic hepatitis.  However, there is no evidence to 
support clinical findings of gastrointestinal disturbance 
which necessitates dietary restriction or other therapeutic 
measures.  As such, the 10 percent rating currently assigned 
is, under the facts of this case, proper.


Summary

Following a comprehensive review of the above-discussed 
disorders, the appellant is not shown to meet the basic 
criteria for a permanent and total disability rating 
enumerated above.  A VA Form 21-526, Veteran's Application 
for Compensation or Pension, dated in May 1997, notes that 
the appellant was born in September 1950, and that he 
indicated that he had completed 4 years of high school.  He 
reported that he had last worked in the early 1990's in the 
cleaning field.  Additionally, it is noted that medical 
opinion to the effect that any of the appellant's disorders 
preclude him from being, in effect, gainfully employed, is 
not of record.

The Board notes that according to various medical reports of 
record, both private and VA, the appellant is also shown to 
have been impaired by his dependence upon the use of alcohol 
and drugs.  Primary drug and alcohol abuse is regarded as a 
product of willful misconduct and may not be considered in 
determining the veteran's entitlement to non-service-
connected pension benefits.  

38 C.F.R. § 3.301(c)(2) (1999) provides that alcohol abuse is 
considered willful misconduct (thus precluding pension 
benefits) but that "[o]rganic diseases and disabilities which 
are a secondary result of the chronic use of alcohol as a 
beverage, whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin."  38 C.F.R. § 
3.301(c)(3) (1999) contains similar language applicable to 
drug abuse. Therefore, alcohol dependence and substance abuse 
are deemed by statute to be the result of willful misconduct 
and cannot themselves be considered as a disability for 
purposes of pension benefits.

As applied in this case, disability stemming from the 
veteran's well established abuse of drugs must be considered 
willful misconduct and will not be considered in determining 
entitlement to pension benefits.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the 
appellant.  The RO has found, and the Board finds, that the 
evidence discussed herein does not show that the appellant's 
documented disorders present such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.  In particular, the 
identified disabilities have not required any periods of 
hospitalization in recent years.  Moreover, in the absence of 
any need for an unusual amount or type of medical treatment, 
marked interference with employment is not indicated.  
Factors evidencing the inapplicability of the regular 
schedular standards have not been set forth, or are otherwise 
evident from the record.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1999) 
is not warranted.  The Board concludes that the appellant's 
combined disability picture does not meet either the average 
person test, 38 C.F.R. § 4.15 (1999), or the objective 
unemployable as a result of a lifetime disability test, 
38 C.F.R. § 4.17 (1999).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a fair preponderance of the evidence 
is against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for 
pension benefits and, thus, there is no doubt to be resolved 
in favor of the appellant.


ORDER

A permanent and total disability rating for pension purposes 
is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

